OPINION — AG — ** TAXES — DEDUCTIONS — ITEMIZED ** (1) ITEMIZATION OF DEDUCTIONS BY TAXPAYERS FOR THE  PURPOSE OF REPORTING AND PAYING OKLAHOMA INCOME TAX, IF ALLOWED, IS DONE THE TAXPAYERS' FEDERAL RETURN. OKLAHOMA ACCEPTS ALL "LAWFUL DEDUCTIONS" TAKEN ON THE TAXPAYERS' FEDERAL RETURN, PURSUANT TO THE INTERNAL REVENUE CODE, AS ADJUSTMENTS TO "ADJUSTED GROSS INCOME", AS DEFINED BY 68 O.S. 2353 [68-2353](11), 68 O.S. 2353 [68-2353](13), PRIOR TO THE DETERMINATION OF "OKLAHOMA TAXABLE INCOME" DEFINED IN 68 O.S. 2353 [68-2353](12), IN ADDITION TO THOSE EXEMPTIONS AND/OR DEDUCTIONS STATUTORILY ALLOWED BY OKLAHOMA IN ACCORDANCE WITH 68 O.S. 2358 [68-2358] . LIKEWISE, IF THE TAXPAYER(S) DEDUCTIONS DO NOT EXCEED THE "ZERO BRACKET AMOUNT" AS SET OUT IN SECT. 63(D) OF THE INTERNAL REVENUE CODE, WHICH IS SEVENTEEN HUNDRED DOLLARS ($1,700) FOR MARRIED INDIVIDUALS FILING SEPARATELY, TWENTY THREE HUNDRED ($2,300) FOR AN INDIVIDUAL WHO IS NOT MARRIED OR THIRTY FOUR HUNDRED DOLLARS ($3,400) FOR MARRIED INDIVIDUALS FILING JOINTLY OR A SURVIVING SPOUSE, THE TAXPAYER(S) CAN CLAIM FOR OKLAHOMA INCOME TAX PURPOSES, ONLY THE "STANDARD DEDUCTION" ALLOWED BY STATUTE, 68 O.S. 2358 [68-2358](B)(2) (2) THE TERM "STANDARD DEDUCTION" AS USED IN 68 O.S. 2358 [68-2358](B)(2), NOW REFERS TO "ZERO BRACKET AMOUNT" AS USED IN SECT. 63(D) OF THE INTERNAL REVENUE CODE, IN ACCORDANCE WITH 68 O.S. 2358 [68-2358](3) (INCOME TAX, SCHOOLS, EXEMPTED BENEFITS) CITE: OPINION NO. 80-303, 68 O.S. 2358 [68-2358], 70 O.S. 17-109 [70-17-109], 74 O.S. 923 [74-923] (MICHAEL C. CONAWAY)